Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the positioning ring is recited with no clear structural relationship to the other claimed elements.  Here on cannot clearly determine what structures relate to one another to form the complete baton.  Further the avoiding hole is ambiguous and not clearly recited with respect to its relationship with the other elements.  One cannot determine if the avoiding hole is part of the positioning ring or if it is part of some other element and the position ring is merely intended to cooperate with it in some particular way. If the avoiding hole is simply directed to the hole at the center of the “ring”, then the claim should more clearly recite this relationship. 
	It is not clear how the unlocking rod is “positioned on the outer side, of two adjacent sleeves”.  Such appears to be positioned internally of the sleeves. Here the claim is ambiguous in that the phrase is likely alternatively directed to the “sleeve” as oppose to the rod.  The ambiguity of the claim needs to be clarified. 
	The relationships of claim 8 should be clarified similarly as noted above with respect to claim 1. 

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are 11, 12, 13 and 40. Such element appear to be later recited in claims 2-5. It is not disclosed how the mechanism can function without them as recited by the scope of claims 1-4.  The embodiment of claim 8 appears to require 11, 12 and 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest piece of art appears to be directed to Kupa.  However, based on its earliest priority date, he is not considered prior art and for that reason alone has not been applied. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711